Deen, Chief Judge.
Doyle R. Henderson brings this appeal from an order of the trial court finding him in contempt of court.
1. Appellant contends that the court erred in finding him in contempt where no proof of service of the subpoena on him was shown. At the hearing the trial judge stated: “It is already agreed that he didn’t show up and that he was duly subpoenaed and duly served. That is stipulated.” As appellant’s attorney did not object to this statement there is nothing for this court to review on appeal. Ron Eason Enterprises v. McColgan, 151 Ga. App. 106 (258 SE2d 761) (1979).
2. Appellant next complains that the trial court erred in finding him in contempt as no rule nisi was shown to have been served. As this issue was not raised in the court below, it may not be raised for the first time on appeal. Grant v. State, 148 Ga. App. 867 (253 SE2d 252) (1979).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.